DETAILED ACTION
This Office Action is responsive to the Amendment filed 13 June 2022.  Claims 1-

18 are now pending.  The Examiner acknowledges the amendments to claims 1, 5-7, 9, 

12-14 and 16, as well as the cancellation of claims 19 and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 at line 3 recites the limitation "the laser emitter".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the at least one laser emitter--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme (U.S. Pub. No. 2007/0131876) in view of Horwitz (U.S. Patent No. 4,223,227).  Regarding claim 1, Brahme discloses a neutron capture therapy system, comprising: an irradiation room 61 configured to irradiate an irradiated body ([0049], [0080] and Figs. 2 and 7) with a neutron beam [0079], wherein the irradiation room comprises a first shielding wall 150 and a collimator 124 disposed on the first shielding wall for emitting the neutron beam (Fig. 7; [0052], [0062] and [0085]), and wherein the neutron beam is emitted from the collimator and defines a neutron beam axis ([0073], [0075] and Fig. 7), a preparation room 62 configured to implement preparation work required to irradiate the irradiated body with the neutron beam ([0045], [0046], [0080], [0081] and Fig. 7), and an auxiliary positioner disposed in the irradiation room 61, wherein the auxiliary positioner comprises a laser emitter (“laser-based positioning system”) for emitting a laser beam to position the irradiated body, and wherein a position of the laser emitter is selectable [0057].  However, Brahme fails to disclose wherein the auxiliary positioner is detachably mounted on the first shielding wall.  Horwitz discloses a laser alignment system in conjunction with a radiotherapy machine (see Abstract) for precisely aligning the patient in a desired position for receiving beam treatment and preventing misalignment during a therapy session (col. 7, lines 37-67 and col. 8, lines 1-13), wherein an auxiliary positioner comprising a laser emitter (corresponding lasers 41 or 45 and their respective beams) are mounted on a shielded wall 11 (col. 3, lines 39-44 and col. 4, lines 20-26) of the irradiation room (Figs. 1, 2 and 9-11;  and col. 4, lines 3-19), wherein a position of the laser emitter is selectable via universally adjustable mounting 121 (col. 4, lines 20-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount an auxiliary positioner comprising a laser emitter (“laser-based positioning system”) as taught by Brahme, on a shielding wall of an irradiation room for directing high energy beams for therapeutic treatment of a patient as suggested by Horwitz as Brahme discloses the necessity of accurately positioning a patient on a treatment table before treatment is administered via a radiotherapy system [0057] and Horwitz teaches that a wall-mounted, selectable auxiliary positioner comprising a laser emitter enables direct, precise impingement of a beam on a defined/isolated area of a patient such that only the defined/isolated area is engaged (col. 4, lines 20-50).  While the combination of Brahme and Horwitz does not disclose explicitly that the positioned is detachably mounted, Horwitz makes such obvious with the teaching of an adjustable mounting 121 on the wall (Figs. 1 and 11 and col. 4, lines 21-27), which could obviously be detached from the wall due to being mounted to the wall and not integrated therewith.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brahme (U.S. Pub. No. 2007/0131876) in view of Horwitz (U.S. Patent No. 4,223,227) and further in view of Dent (U.S. Pub. No. 2011/0260043).  Regarding claim 8, Brahme and Horowitz disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the system further comprises a neutron beam generating unit for generating the neutron beam, wherein the neutron beam generating unit comprises an accelerator configured to accelerate a charged particle beam, a neutron beam generator reacting with the charged particle beam to generate the neutron beam, and a charged particle beam transmitter located between the accelerator and the neutron beam generator and configured to transmit the charged particle beam. Dent discloses a process/apparatus for generating neutrons beams (see Abstract), wherein the system further comprises a neutron beam generating unit 16 for generating the neutron beam (Fig. 1 and [0026]), wherein the neutron beam generating unit comprises an accelerator 48 configured to accelerate a charged particle beam (Fig. 1 and [0027]), a neutron beam generator 56 reacting with the charged particle beam to generate the neutron beam ([0028] and Fig. 1), and a charged particle beam transmitter 52 located between the accelerator 48 and the neutron beam generator 56 and configured to transmit the charged particle beam ([0027] and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neutron beam generating unit comprising an accelerator, a neutron beam generator and a beam transmitter as taught by Dent, into a system for producing a particle beam such as a neutron beam as suggested by Brahme and Horowitz, as Brahme necessitates a rotatable gantry suitable for use with any charged or neutral particle beam system such as neutrons or deuterons [0079] and Dent discloses a process/apparatus for generating neutrons beams, wherein the apparatus includes a neutron beam generating unit comprising an accelerator, a neutron beam generator and a beam transmitter which results in a beam which could be mounted on a gimbal for scanning in a wide range of directions [0014].  
Allowable Subject Matter
Claims 2-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 2-6 and 9-12, while the prior art teaches a neutron capture therapy system, comprising: an irradiation room configured to irradiate an irradiated body with a neutron beam, wherein the irradiation room comprises a first shielding wall and a collimator disposed on the first shielding wall for emitting the neutron beam, and wherein the neutron beam is emitted from the collimator and defines a neutron beam axis, a preparation room configured to implement preparation work required to irradiate the irradiated body with the neutron beam, and an auxiliary positioner disposed in the irradiation room and/or the preparation room, wherein the auxiliary positioner comprises a laser emitter for emitting a laser beam to position the irradiated body, and wherein a position of the laser emitter is selectable, the prior art of record does not teach or fairly suggest a neutron capture therapy system as claimed by Applicant, wherein the auxiliary positioner is detachably mounted on the first shielding wall or the collimator.  
Regarding claims 7 and 13, while the prior art teaches a neutron capture therapy system, comprising: an irradiation room configured to irradiate an irradiated body with a neutron beam, wherein the irradiation room comprises a first shielding wall and a collimator disposed on the first shielding wall for emitting the neutron beam, and wherein the neutron beam is emitted from the collimator and defines a neutron beam axis, a preparation room configured to implement preparation work required to irradiate the irradiated body with the neutron beam, and an auxiliary positioner disposed in the irradiation room and/or the preparation room, wherein the auxiliary positioner comprises a laser emitter for emitting a laser beam to position the irradiated body, and wherein a position of the laser emitter is selectable, the prior art of record does not teach or fairly suggest a neutron capture therapy system as claimed by Applicant, wherein the preparation room comprises a first wall provided with a collimator model corresponding to the collimator, and the auxiliary positioner is installed on the collimator and the collimator model. 
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowable over the prior art of record.  Regarding claims 14 and 15, the prior art of record does not teach or fairly suggest a neutron capture therapy system as claimed by Applicant, comprising: an irradiation room provided with a collimator for a neutron beam to be emitted, a preparation room provided with a collimator model corresponding to the collimator, and an auxiliary positioner disposed in the irradiation room and/or the preparation room, wherein the auxiliary positioner comprises a base and a cantilever extending from the base, and wherein the cantilever is provided with at least one laser emitter for emitting a laser beam, wherein a position of the at least one emitter is selectable, and a relative position between the at least one emitter and the collimator corresponds to a relative position between the at least one emitter and the collimator model, the prior art of record does not teach or fairly suggest a neutron capture therapy system as claimed by Applicant, wherein
Regarding claim 16, while the prior art teaches a neutron capture therapy system, comprising: a irradiation room configured to irradiate an irradiated body with a neutron beam, and an auxiliary positioner disposed in the irradiation room, wherein the auxiliary positioner includes a cantilever provided with at least one laser emitter for emitting a laser beam to position the irradiated body, wherein a position of the at least one laser emitter is selectable, the prior art of record does not teach or fairly suggest a neutron capture therapy system as claimed by Applicant, wherein the irradiation room comprises a first shielding wall, wherein a collimator is disposed on the first shielding wall and the auxiliary positioner is detachably mounted on the first shielding wall or the collimator.

Response to Arguments
Applicant’s arguments filed 13 June 2022 with respect to the rejection of claims 5, 9 and 14-20 under35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.

Applicant’s arguments filed 13 June 2022 with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) citing Brahme have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Brahme in view of Horowitz; see rejection supra.

Applicant’s arguments filed 13 June 2022 with respect to the rejection of claim 8 under 35 U.S.C. 103 citing Brahme in view of Dent have been fully considered and are moot in view of the new grounds of rejection presented above under 35 U.S.C. 103 citing Brahme in view of Horowitz and further in view of Dent; see rejection supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791